Case: 19-30348      Document: 00515228488         Page: 1    Date Filed: 12/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals

                                      No. 19-30348
                                                                              Fifth Circuit

                                                                            FILED
                                                                     December 9, 2019

CHRISTI HILLEBRANDT,                                                   Lyle W. Cayce
                                                                            Clerk
              Plaintiff–Appellant

v.

UNUM LIFE INSURANCE COMPANY OF AMERICA,

              Defendant–Appellee



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:16-CV-844


Before DAVIS, SMITH, and COSTA, Circuit Judges.
PER CURIAM: *
       Christi Hillebrandt challenges Unum Life Insurance Company’s denial
of accidental death benefits based on the death of her husband. Applying the
abuse-of-discretion standard that governs review of ERISA claims when the
insurance policy delegates discretionary authority to the plan administrator,
the district court granted summary judgment in Unum’s favor. Having heard
oral argument and reviewed the briefs, the record, and the applicable law, we


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30348   Document: 00515228488    Page: 2   Date Filed: 12/09/2019


                                No 19-30348

AFFIRM the judgment essentially for the reasons given in the magistrate
judge’s report and recommendation, which the district court followed.




                                      2